DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5 April 2021 has been entered.

 Response to Amendment
The amendment filed 5 April 2021 has been entered.  Claims 1 and 4 are currently amended.  Claims 19-20 are newly added.  Claims 1-20 are currently pending. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and its dependents have been considered but are moot because the new ground of rejection does not rely on the prior rejection of record for any teaching or matter specifically challenged in the argument.
The Examiner notes that the amendments to the claims have required a new interpretation of the prior rejection of record.  In light of these amendments, the prior art previously cited (Nygren and Kemker) still reads on the amended claim.  Specifically, 
Because the mapping of the claims in the prior art has changed, the Applicant’s arguments related to Nygren in view of Kemker not teaching those elements are moot. 
The Applicant further argued against the motivation to combine Nygren in view of Kemker. 
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the prior art itself clearly discloses advantages to having a visual indication of the sensor readings regardless of the operating mode of the air filtration unit (see Nygren, Para. 28, “This is advantageous since the user may get a clear visual indication of the quality of the ambient volume, derived from the measurement data” and Kemker, Pg. 4 ll. 127, “system status display unit preferably has means for displaying the status of the air cleaning system, in particular the status of all modules. Therefore, the mode of operation and, if necessary, the measurement results of the sensor unit can be displayed simply and conveniently for the user, for example on a table, desk or on a bed, without the module also having to have the combination of fan unit and filter unit”). 
Applicant's arguments have been fully considered but they are not persuasive. 

Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a 

Claim 19 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 19 only requires the air purification system of claim 1, and further wherein “in the uncoupled operating mode of the air purifier, no communication exists between the uncoupled nomadic air sensor and the control unit of the air purifier”.  Claim 1 already requires “an uncoupled operating mode in which the at least one nomadic air sensor is detached from the air purifier and does not transmit measurement information to the control unit of the air purifier” (emphasis added).  Therefore, claim 19 is rejected for failing to further limit the subject matter of the claim upon which it depends. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-6, 12-14, 16, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nygren (Published U.S. Patent Application No. 20150224437) in view of Kemker et al. (DE 102015111034).
Regarding claim 1, Nygren (Fig. 1-3) teaches an air purification system comprising: 
an air purifier (air treatment device 200) with a control unit (air treatment device 200 is controlled by a controller (not shown)) and a filtration unit (Para. 55, “device further comprises an air treatment section, comprising for example an ionization unit (illustrated in FIG. 3a) and/or a fan and a filter unit (not shown)”) controlled by the control unit, 
at least one human-machine interface (user interface 203), 
at least one nomadic air sensor (detachable sensor module 100 contains first and second sensors 110 and 114) configured to be removably coupled to the air purifier (see Fig. 3A-3B, showing the detachable sensor module 100 respectively uncoupled from and coupled to the air treatment device 200), 
the control unit being configured to receive from the at least one human-machine interface at least: 
an instruction to control the filtration unit (Para. 55, “user interface 203 comprises an electronic screen and pressure sensitive areas allowing the user to select the operational mode of the device”) according to a coupled operating mode (closed-loop operational mode) in which the at least one nomadic air sensor is attached to the air purifier and transmits measurement information to the control unit of the air purifier, and in which the control unit of the air purifier takes into account measurement feedback from the coupled nomadic air sensor to control the filtration unit (Para. 59, “The user interface is configured to display, in response to mating with the sensor model 100, an additional operational mode to the user. This operational mode is a closed-loop operational mode in which the measurement data from the first and second sensor 110, 114 are used 
an instruction to control the filtration unit (Para. 55, “user interface 203 comprises an electronic screen and pressure sensitive areas allowing the user to select the operational mode of the device”) according to an uncoupled operating mode (open-loop operational mode) in which the at least one nomadic air sensor is detached from the air purifier and does not transmit measurement information to the control unit of the air purifier, and in which the control unit of the air purifier does not take into account measurement feedback from the uncoupled nomadic air sensor to control the filtration unit (Para. 59, “When no sensor module is connected to the device, the user interface 203 displays at least one static or open-loop operational mode to be executed by the controller for the user to select using the interface 203”), 
wherein the at least one human-machine interface is configured to display measurements from the nomadic air sensor (Para. 60, “in the illustrated embodiment, the user interface 203 is configured to display, when the data connection to the sensor module 100 is enabled, a visual indication of the quality of the air derived from the measurement data, in this case a visual indication of gas and particle levels. This visual indication is present regardless of which operational mode, static-open-loop or closed-loop, is selected by the user. In the illustrated case, the visual indication comprises bars of different length and different color, indicating the quality of the ambient air using a first and a second 
Nygren does not appear to teach that the at least one human-machine interface is configured to display measurements from the uncoupled nomadic air sensor.  However, Nygren does clearly teach that the at least one human-machine interface is configured to display measurements from the nomadic air sensor regardless of the selected operating mode (Para. 28, “the user interface, when the data connection is enabled, is further configured to display at least one indication of the measurement data relating to the ambient volume. This is advantageous since the user may get a clear visual indication of the quality of the ambient volume, derived from the measurement data. This information may be displayed when the data connection is enabled regardless of the operational mode selected by the user. In other words, the displaying of the level of measurement data provides the user with an indication of the quality of the air of the ambient volume, which the user may for example utilize in order to choose one of the at least one static or open-loop operational modes of the air treatment device”).  
Kemker (Fig. 1-7) teaches an air purification system (see Fig. 1-2) comprising: 
an air purifier (further module 6) with a control unit (control unit 14) and a filtration unit controlled by the control unit (Pg. 9 ll. 354, “further module 6 has a blower unit 22 and a filter unit 24”), 
at least one human-machine interface (status display unit 26 and operating elements 16, see Pg. 10 ll. 395, “display can preferably also be designed as a touch display and thus at least partially also implement the operating elements 16”), 
at least one nomadic air sensor (first module 4 has a sensor unit 20) configured to be uncoupled from the air purifier (see Fig. 2), 
the control unit being configured to receive from the at least one human-machine interface at least:  an instruction to control the filtration unit (Pg. 9 ll. 346, “control units 12 and 14 for controlling modules 4 and 6 and operating elements 16 and 18 for switching modules 4 and 6 on and off and, if necessary, for entering control commands are provided”), 
wherein in the uncoupled operating mode of the air purifier, the at least one human-machine interface is configured to display measurements from the uncoupled nomadic air sensor (Pg. 4 ll. 127, “system status display unit preferably has means for displaying the status of the air cleaning system, in particular the status of all modules. Therefore, the mode of operation and, if necessary, the measurement results of the sensor unit can be displayed simply and conveniently for the user, for example on a table, desk or on a bed, without the module also having to have the combination of fan unit and filter unit”).
Kemker, therefore, teaches an air purification system wherein the data connection between the at least one human-machine interface and the nomadic air sensor is maintained, even when the nomadic air sensor is uncoupled from the air purifier.  In a situation where the data connection between the two elements is enabled, Nygren clearly teaches that the at least one human-machine interface is configured to display measurements from the nomadic air sensor (Para. 28, “the user interface, when the data connection is enabled, is further configured to display at least one indication of the measurement data relating to the ambient volume. This is advantageous since the user may get a clear visual indication of the quality of the ambient volume, derived from the measurement data. This information may be displayed when the data connection is enabled regardless of the operational mode selected by the user”, emphasis added).  


Regarding claim 2, Nygren in view of Kemker teaches the air purification system according to claim 1, comprising at least one other air sensor (Nygren:  Para. 8, “first sensor arranged in the recess and adapted to detect particulate matter and a second sensor arranged in the recess and adapted to detect gaseous matter”, such that there are at least two sensors in the detachable sensor module 100), and wherein the uncoupled operating mode comprises: 
a closed-looped operating mode in which the control unit of the air purifier takes into account measurement feedback from the at least one other air sensor (not positively required by the claim), or 
an open-loop operating mode in which the control unit of the air purifier does not take into account any air sensor measurement feedback (Nygren:  open-loop operational mode, Para. 59, “When no sensor module is connected to the device, the user interface 203 displays at least one static or open-loop operational mode to be executed by the controller for the user to select using the interface 203”).

Regarding claim 3, Nygren in view of Kemker teaches the air purification system according to claim 2, wherein, in the coupled operating mode, the control unit takes into account: 
only the measurements from the nomadic air sensor (Nygren:  Para. 59, “The user interface is configured to display, in response to mating with the sensor model 100, an additional operational mode to the user. This operational mode is a closed-loop operational mode in which the measurement data from the first and second sensor 110, 114 are used to automatically control the air treatment section in response to the detected air quality”), or 
measurements from the nomadic air sensor and measurements from the one other air sensor (Nygren:  Para. 59, “The user interface is configured to display, in response to mating with the sensor model 100, an additional operational mode to the user. This operational mode is a closed-loop operational mode in which the measurement data from the first and second sensor 110, 114 are used to automatically control the air treatment section in response to the detected air quality”).



Regarding claim 5, Nygren in view of Kemker teaches the air purification system according to claim 1, comprising a nomadic module which integrates the nomadic air sensor and the at least one human-machine interface (Kemker:  first module 4 has both the operating element 16 and sensor unit 20).

Regarding claim 6, Nygren in view of Kemker teaches the air purification system according to claim 5, wherein the nomadic module comprises an autonomous fan unit (Kemker:  Pg. 11 ll. 435, “illustrated embodiment in that the first module 4, in addition to the sensor unit 20, also have a blower unit 42 and a filter unit 44, which generate an air flow through the inlet opening 46 and the outlet opening 48”), configured to create an airflow towards a measuring section of the nomadic air sensor (Kemker:  sensor unit 20).

Regarding claim 12, Nygren in view of Kemker teaches the air purification system according to claim 1, comprising contact terminals configured to establish electrical contact between the air purifier and the nomadic air sensor when the latter is coupled to the air purifier (Nygren:  Para. 56, “FIG. 3a shows the interior of the air treatment device with a side 201b of the wall 201 facing the interior, and in particular shows a connector 205 and attachments means in the form of a hollow frame structure 206 into which the sensor module 100 is inserted at mating. The connector 205 is arranged on the side 201 b (in this case: the inner or interior side) of the wall for mating with a corresponding connector of the detachable sensor module 100. In the illustrated case, the connector 205 is a USB connector”).

Regarding claim 13, Nygren in view of Kemker teaches the air purification system according to claim 1, comprising a contactless connection interface, configured to establish a contactless connection between the air purifier and the nomadic air sensor (Kemker:  Pg. 9 ll. 359, “wireless communication link shown in Fig. 1 is shown as double arrow A between the two communication means 8 and 10”).

Regarding claim 14, Nygren in view of Kemker teaches a method for using an air purification system according to claim 1 (Nygren:  Para. 37, “According to a third aspect a method for operating an air treatment device is provided”), comprising: 
controlling the air purifier from the at least one human-machine interface to make the filtration unit operate in a room of a dwelling (Nygren:  Para. 37, “method comprising the steps of displaying, for selection by a user, at least one 
positioning the uncoupled nomadic air sensor in a location situated at a distance from the air purifier (Kemker:  see Fig. 2), and then controlling the filtration unit according to the uncoupled operating mode (Nygren:  Para. 37, “method comprising the steps of displaying, for selection by a user, at least one static or open-loop operational mode to be executed by a controller”), and 
displaying on the human-machine interface measurements from the nomadic air sensor (Nygren:  Para. 41, “the method may further comprise the step of displaying, when the data connection is established, at least one indication of the measurement data relating to the ambient volume. This is advantageous since the user may for example get a clear visual indication of the quality of the ambient volume, derived from the measurement data”).

Regarding claim 16, Nygren in view of Kemker teaches the method according to claim 14, wherein, if the nomadic air sensor is coupled and attached to the air purifier and if the purification unit is operating in coupled operating mode, then the method comprises automatically making the purification unit operate in uncoupled operating mode when the nomadic air sensor is detached from the air purifier (Nygren:  Para. 38, “By a method according to the third aspect, an air treatment device may either function as a less complex type of device, wherein a user simply selects a static or open loop operational mode, or, in the case when a detachable sensor module, the air treatment device may be mated with a sensor module to operate as a device of the more complex 

Regarding claim 19, Nygren in view of Kemker teaches the air purification system according to claim 1, wherein, in the uncoupled operating mode of the air purifier, no communication exists between the uncoupled nomadic air sensor and the control unit of the air purifier (Nygren:  Para. 20, “the connector, when the sensor module is present, enables a data connection from the sensor module to the controller”, such that if the sensor module is not present, which is a requirement for the uncoupled operating mode, no data connection between the sensor module and controller is enabled).

Claims 7-11 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nygren (Published U.S. Patent Application No. 20150224437) in view of Kemker et al. (DE 102015111034) as applied to claim 1 above, and further in view of Martin (Published U.S. Patent Application No. 20130174646).
Regarding claim 7, Nygren in view of Kemker teaches the air purification system according to claim 1. 
Nygren in view of Kemker are silent regarding the system comprising a portable electronic multimedia appliance configured to form the human-machine interface configured to display the measurements of the nomadic air sensor. 
However, Martin (Fig. 1) teaches an air system (network air quality monitoring system 100), comprising a portable electronic multimedia appliance configured to form 
It would have been obvious to one skilled in the art at the time of the invention to include the ability to connect to a portable electronic multimedia appliance by combining prior art elements according to known methods to yield predictable results as taught by Martin into the teachings of Nygren because it does no more than yield predictable results of ensuring that the user is able to monitor the quality of the air at their convenience, as would be offered by utilizing a device they already own (e.g., smartphone), since it has been held that the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.

Regarding claim 8, Nygren in view of Kemker and Martin teaches the air purification system according to claim 7, wherein the portable electronic multimedia appliance is a touch tablet or a smart phone (Martin:  Para. 62, “Radio module 104 can 

Regarding claim 9, Nygren in view of Kemker and Martin teaches the air purification system according to claim 8, wherein the human-machine interface is a first human-machine interface configured to display the measurements from the uncoupled nomadic air sensor during the uncoupled operating mode (Kemker:  Pg. 10 ll. 390, “first module 4 has a system status display unit 26 with means for displaying the status of the air cleaning system 2 and in particular the status of the two modules 4 and 6”), and the air purification system comprises a second human-machine interface designed to control the air purifier during the uncoupled operating mode (Kemker:  Pg. 9 ll. 346, “operating elements 16 and 18 for switching modules 4 and 6 on and off and, if necessary, for entering control commands are provided” and Pg. 3 ll. 107, “As is also customary in the prior art, the modules have at least some control elements. Buttons, switches, a touch panel, touch displays, capacitive touch elements, gesture recognition using a camera or voice control can be used as operating elements”).

Regarding claim 10, Nygren in view of Kemker and Martin teaches the air purification system according to claim 9, wherein the first human-machine interface is integral with the nomadic air sensor (Kemker:  see Fig. 2, status display unit 26 is integral with the first module 4).

Regarding claim 11, Nygren in view of Kemker and Martin teaches the air purification system according to claim 9, wherein the second human-machine interface is integral with the air purifier (Kemker:  see Fig. 2, operating element 18 is integral with the module 6).

Regarding claim 20, Nygren in view of Kemker teaches the air purification system according to claim 19, said human-machine interface being connected to the nomadic air sensor in the uncoupled operating mode of the air purifier (Kemker:  Pg. 9 ll. 354, “first module 4 has a sensor unit 20 as a functional unit”). 
Nygren in view of Kemker are silent regarding the system comprising a portable electronic multimedia appliance that forms the human-machine interface configured to display the measurements of the nomadic air sensor, said portable electronic multimedia appliance being separate from the air purifier and the nomadic sensor, said portable electronic multimedia appliance being remotely connected to the nomadic air sensor in the uncoupled operating mode of the air purifier. 
However, Martin (Fig. 1) teaches an air system (network air quality monitoring system 100), comprising a portable electronic multimedia appliance that forms the human-machine interface configured to display the measurements of the nomadic air sensor (Para. 62, “Air quality monitor 102 can include a radio module 104 and a sensor component 106. Radio module 104 can provide wireless communication between air quality monitor 102 and server 108 and its associated database or data store 110. Radio module 104 can also provide wireless communication between air quality monitor 102 and other disparate wireless devices that can be extant within the residential house, 
It would have been obvious to one skilled in the art at the time of the invention to include the ability to connect to a portable electronic multimedia appliance by combining prior art elements according to known methods to yield predictable results as taught by Martin into the teachings of Nygren and Kemker because it does no more than yield predictable results of ensuring that the user is able to monitor the quality of the air at their convenience, as would be offered by utilizing a device they already own (e.g., .

Claims 15 and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nygren (Published U.S. Patent Application No. 20150224437) in view of Kemker et al. (DE 102015111034) as applied to claim 1 above, and further in view of Kelly et al. (Published U.S. Patent Application No. 20180306455).
Regarding claim 15, Nygren in view of Kemker teaches the method according to claim 14, comprising: 
controlling the air purifier from the at least one human-machine interface (Nygren:  Para. 37, “method comprising the steps of displaying, for selection by a user, at least one static or open-loop operational mode to be executed by a controller; controlling an air treatment section of the air treatment device in response to a user selection; detecting the presence of a detachable sensor module; and, in response to detecting presence, establishing a data connection from the detachable sensor module to the controller and displaying for selection by a user at least one closed-loop operational mode, in which the controller controls the air treatment section in response to data received from the sensor module”); 
coupling the nomadic air sensor with the air purifier (Nygren:  Para. 37, “detecting the presence of a detachable sensor module; and, in response to 
making the filtration unit operate according to the coupled operating mode in the location (Nygren:  Para. 37, “detecting the presence of a detachable sensor module; and, in response to detecting presence, establishing a data connection from the detachable sensor module to the controller and displaying for selection by a user at least one closed-loop operational mode, in which the controller controls the air treatment section in response to data received from the sensor module”).
Nygren in view of Kemker are silent regarding the method comprising moving the air purifier to the location previously situated at a distance. 
However, Kelly teaches a method for using an air purification system (air treatment system 100) which comprises an air purifier (air purifier 110) and at least one nomadic air sensor (sensor 120), wherein the method comprises moving the air purifier to the location of the sensor and coupling the sensor with the air purifier (Abstract, “If the sensor (120) and the air purifier (110) are determined to be in the same air space, the controller (130) is arranged to control the air purifier (110) to operate in a mode based on sensor data from the sensor (120)”, see in Para. 20-22 that the movement of the air purifiers relative to the sensors are discussed, as well as the system’s anticipation of the air purifier being moved into the same space as a second sensor and then being controlled by the second sensor). 
It would have been obvious to one skilled in the art at the time of the invention to include the ability to relocate the air purifier to the location of the at least one nomadic air sensor by combining prior art elements according to known methods to yield 

Regarding claim 17, Nygren in view of Kemker and Kelly teaches the method according to claim 15, wherein the purification unit is automatically controlled according to the coupled operating mode when the nomadic air sensor is attached again to the air purifier (Kelly:  Para. 50, “If the received sensor data corresponds to the expected change (e.g. the particle concentration has fallen below the threshold), then the controller 130 determines that the sensor 120 and the air purifier 110 are in the same air space. The controller 130 is then arranged (see S13--operate air purifier in a mode dependent on sensor data from the sensor) to control the air purifier 110 to operate in a mode that is dependent on sensor data from the sensor (e.g. a second mode)”).

Regarding claim 18, Nygren in view of Kemker teaches the method according to claim 14. 
Nygren in view of Kemker is silent regarding the location being in another room in the dwelling. 
However, Kelly teaches a method for using an air purification system (air treatment system 100) which comprises an air purifier (air purifier 110) and at least one nomadic air sensor (sensor 120), wherein the location of the at least one nomadic air 
It would have been obvious to one skilled in the art at the time of the invention to include the ability to have the air purifier and at least one nomadic air sensor in different rooms by combining prior art elements according to known methods to yield predictable results as taught by Kelly into the teachings of Nygren because it does no more than yield predictable results of ensuring that the air of the entire home or building is purified as necessary, rather than merely a single room or area with the home or building, since it has been held that the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH M MAY whose telephone number is (571)272-8255.  The examiner can normally be reached on Mon.-Th. 0830-1730.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ELIZABETH M. MAY/Examiner, Art Unit 3762           

/STEVEN B MCALLISTER/Supervisory Patent Examiner, Art Unit 3762